At a former day of this term the judgment of the lower court was affirmed, and appellant has filed a motion for a rehearing, and in it he insists that this court erred in holding that the court's main charge sufficiently presented the question of whether *Page 599 
the property was of sufficient value to pay both liens. The court charged the jury: "You are charged that should you believe from the evidence that at the time the defendant gave to Robinson the deed of trust on the south eighty acres of land, the remaining north eighty acres of the quarter section purchased by him from the Cozorts, was of the reasonable cash market value, sufficient to pay off the $2960 notes theretofore given by defendant to said Cozort, if he did give them, then in such event you will acquit the defendant."
Appellant insists that the court should have instructed the jury that if the entire 160 acres was of sufficient value to pay both liens, they would acquit the defendant.
As the original opinion may be misleading in this respect, we have again considered this question. It appears from the record that prior to this trial appellant had deeded the whole 160 acres back to Cozort in settlement of the $2960 vendor's lien notes, and thus Robinson was deprived of all security, unless he was able and willing to pay the Cozorts the $2960 and accumulated interest. The record being in this condition, no such error was committed as calls for a reversal of the judgment.
All the other questions raised are passed on in the original opinion.
The motion for rehearing is overruled.
Overruled.